internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc it a plr-111682-00 date date employer e i n group a group b state x dear this is in reply to a letter dated date submitted on behalf of the employer the employer has requested a ruling on the federal_income_tax consequences under sec_401 and sec_451 of the internal_revenue_code with respect to the proposed transaction requested rulings the group a employees’ election between the employer benefits program and the alternative benefits program with an additional eight percent in compensation is not considered a cash or deferred election within the meaning of sec_401 an election by an employee in group a to remain in the employer benefit sec_2 program in lieu of receiving the alternative benefits program with an additional eight percent in compensation will not result in taxable_income to the employee under sec_61 or sec_451 conclusions based on the information submitted and representations made we conclude that the group a employees' election between the employer benefits program and the alternative benefits program with an additional eight percent in compensation is not considered a cash or deferred election within the meaning of sec_401 plr-111682-00 an election by an employee in group a to remain in the employer benefit sec_2 program in lieu of receiving the alternative benefits program with an additional eight percent in compensation will not result in taxable_income to the employee under sec_61 or sec_451 facts the employer is represented to be an instrumentality of state x and is also exempt from federal_income_tax under sec_501 of the internal_revenue_code the employer provides educational_services to the general_public and also provides medical services to the general_public through several hospitals operated by group a the employer also maintains a group of clinics called group b separate from group a group a and group b are separate operating units of the employer and have no independent legal existence currently employees of group a receive a package of benefits the employer benefits program from the employer including health insurance dental insurance life_insurance long-term disability benefits and participation in either the retirement_system a defined benefit pension_plan or the defined_contribution_plan a qualified money purchase plan providing fully vested contributions for participants in addition participants in the retirement_system also receive a fully vested contribution to a grandfathered state-sponsored 401_k_plan the employer benefits program is available to those group a employees who are regularly scheduled to work twenty hours or more per week employees of group b participate in the alternative benefits program and generally receive a lower level of welfare benefits for example participants in the alternative benefits program must pay a different generally higher employee contribution for medical coverage are provided less generous life_insurance benefits and must work thirty or more hours a week to be eligible for benefits in addition under the alternative benefits program employees of group b receive a much lower employer_contribution to the defined_contribution_plan and this employer_contribution does not vest until completion of five years_of_service no other qualified retirement benefit plan benefits are provided and participants in the alternative benefits program are ineligible to participate in the retirement_system the employer states that many employees of group a have recently left employment with the employer to take positions that offer higher cash compensation and less attractive welfare and retirement benefits to maintain a stable work force and compete with other potential employers the employer proposes to permit all current group a employees to make a one-time irrevocable election to switch from the employer benefits program to the alternative benefits program a group a employee who elects to switch from the employer benefits program to the alternative benefits program will receive an eight percent increase in compensation a group a employee plr-111682-00 who elects not to switch programs will continue to receive the same pay and the same benefits that he or she had immediately prior to the election law analysis sec_1_401_k_-1 of the income_tax regulations states that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or contribute an amount to a_trust or provide an accrual or benefit under a plan deferring the receipt of compensation sec_451 provides that the amount of any item_of_gross_income is included in gross_income for the taxable_year in which the taxpayer receives it unless under the method_of_accounting used in computing taxable_income the amount is properly accounted for in a different period under the cash_receipts_and_disbursements_method of accounting amounts are included in gross_income when they are actually or constructively received for purposes of sec_451 income is constructively received in the taxable_year during which it is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that the taxpayer could have drawn upon it at any time or so that the taxpayer could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions revrul_80_300 1980_2_cb_165 applied the above principle and held that an employee is not in constructive receipt of the income from stock appreciation rights sars before the employee exercises those rights under the facts of the revenue_ruling exercise of the sars would have resulted in the loss of the right to benefit from future appreciation in the employer’s stock without risking any capital the revenue_ruling held that forfeiture of that valuable right constituted a substantial limitation on the right to receive the income from the sars which precluded constructive receipt of that income i cash or deferred election in this case a group a employee's only options are an irrevocable election to remain in the employer benefits program or switch to the alternative benefits program and receive an eight percent increase in compensation the employees who choose to remain in the employer benefits program will not receive any additional benefit accruals under the retirement_system or participate in any other retirement program other than the one offered to them the eight percent increase in compensation_for those who choose to switch to the alternative benefits program will not be converted to an actuarially equivalent benefit_accrual for those who remain under the employer benefits program the employees who choose option will simply continue to receive the same compensation and benefits that they received immediately plr-111682-00 prior to the election ii income a group a employee who elects to receive the alternative benefits program and the increase in compensation must surrender his or her right to participate in a more generous retirement_plan and will receive fewer welfare benefits under the alternative benefits program than under the employer benefits program the loss of these rights under the employer benefits program constitutes a substantial limitation on the right to receive the increase in compensation in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this letter_ruling to your authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent associate chief_counsel income_tax accounting by douglas a fahey acting branch chief branch income_tax and accounting cc director chief cc tege eb ec room
